                                                         [Dkt. No. 1]


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


JAMES L. THOMPSON,

             Plaintiff,
                                  Civil No. 19-18729 (RMB/KMW)
     v.

PLEASANTVILLE POLICE                      MEMORANDUM OPINION
DEPARTMENT, et al.,                             & ORDER

             Defendants.



     THIS MATTER comes before the Court upon Plaintiff James L.

Thompson’s filing of a pro se Complaint [Dkt. No. 1] against the

Pleasantville Police Department, Officer Girard Tell, Officer

Ryan Van Sykle, and Officer Michael Mabkhouti (“Defendants”),

seeking damages under 42 U.S.C. § 1983.    Along with his

Complaint, Plaintiff filed an application for permission to

proceed in forma pauperis (an “IFP Application”)[Dkt. No. 1-1].

     When a non-prisoner seeks permission to file a civil

complaint IFP under 28 U.S.C. § 1915, the applicant is required

to submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the

application should be based upon the economic eligibility of the
applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

     In its current state, Plaintiff’s application lacks the

specificity necessary for the Court to determine whether

Plaintiff is eligible for IFP filing.    First, Plaintiff is

unclear about whether he is currently incarcerated.   Although

Plaintiff states that he has “been incarcerated for well over a

year,” he later states that he was “very recently extradited and

subsequently released” from jail and provides a residential

mailing address. See Dkt. No. 1-2.   Second, Plaintiff uses the

“short form” IFP Application, which asks for less detailed

responses than the “long form” IFP Application provided on the

District of New Jersey website.

     For this Court to determine whether Plaintiff is eligible

for IFP filing, Plaintiff should submit a new IFP application

using the “long form” IFP Application, provided by this Court,

clarifying whether he remains incarcerated.

     Furthermore, the Court also cautions Plaintiff that, as

currently pleaded, it would likely dismiss his § 1983 claims

against the Pleasantville Police Department, because a police

department is a “governmental sub-unit that is not distinct from

the municipality of which it is a part,” and, therefore, is not

a “person” against whom a suit can be lodged under § 1983. See

Jackson v. City of Erie Police Dep’t, 570 F. App’x 112, 114 (3d
Cir. 2014).   Additionally, the Court would likely dismiss

Plaintiff’s claims, asserted against the Officers in their

official capacities, as barred under § 1983.   Therefore,

Plaintiff may wish to file an amended complaint, removing the

claims against the Pleasantville Police Department and those

against the Officers in their official capacities.

     ACCORDINGLY, IT IS on this 10th day of October 2019, hereby

     ORDERED that Plaintiff’s IFP Application [Dkt. No. 1-1] is

DENIED WITHOUT PREJUDICE; and it is further

     ORDERED that Plaintiff must complete the a “long form” IFP

application in full, which clarifies whether he is currently

incarcerated, and file it with this Court within thirty (30)

days from the entry of this Order; and it is further

     ORDERED that the Clerk of Court shall ADMINISTRATIVELY

TERMINATE this matter, subject to reopening upon this Court’s

screening of a timely filed and properly completed IFP

Application and amended complaint; and it is further

     ORDERED that the Clerk of the Court is directed to mail a

copy of this Order and a blank “long form” IFP application to

Plaintiff at: 22 East Redwood Avenue, Pleasantville, New Jersey

08232.

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE
